DETAILED ACTION
	This Office Action is in response to the amendment filed on June 27, 2022. Claims 1 - 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 27, 2022 has been entered and considered by the examiner. Based on the amendments to the drawings to overcome the objections to the drawings, as well as amendments to the claims to overcome the rejections under 35 U.S.C. 103, most objections and all rejections have been withdrawn. However, the objections to the drawing with regards to element 306 in FIG. 3 and element 1714 in FIG. 17 not being disclosed in the specification have been maintained.

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 306 in FIG. 3 and element 1714 in FIG. 17 are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1:  prior art of Brito (“Configurating Simulation Models using CAD Techniques: A New Approach to Warehouse Design”) discloses warehouse design including guard objects in the form of no-go areas, pillars, as well as a bay, with , in view of Zhang et al. (“Layout Design for Intelligent Warehouse by Evolution with Fitness Approximation”) discloses automatic design of the layout of a warehouse, and Mertens (U.S. Patent 10,026,218 B1) discloses adding windows and doors to a floorplan using annotation.
	However, none of the references taken either alone or in combination with the prior art of record discloses a method of planning a warehouse space, comprising:
	“obtaining a computer-aided design (CAD) file of a warehouse, the CAD file describing a floor plan of the warehouse with a plurality of patterns in a plurality of layers, wherein the plurality of layers includes a wall layer, a pillar layer, a door layer, and a fire hydrant layer, and
	automatically and without user intervention,
	in accordance with a plurality of classification rules, classifying the plurality of layers and the plurality of patterns in the CAD file into a plurality of physical structures that are arranged in the warehouse”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 11: The prior art of Brito (“Configurating Simulation Models using CAD Techniques: A New Approach to Warehouse Design”) discloses warehouse design including guard objects in the form of no-go areas, pillars, as well as a bay, with , in view of Zhang et al. (“Layout Design for Intelligent Warehouse by Evolution with Fitness Approximation”) discloses automatic design of the layout of a warehouse, and Mertens (U.S. Patent 10,026,218 B1) discloses adding windows and doors to a floorplan using annotation.
	However, none of the references taken either alone or in combination with the prior art of record discloses:
“automatically and without user intervention,
	in accordance with a plurality of classification rules, classifying the plurality of layers and the plurality of patterns in the CAD file into a plurality of physical structures that are arranged in the warehouse, including for each of the plurality of layers:
rendering the respective layer into a respective layout image, and processing the respective layout image using a predefined convolutional neural network to associate the respective layer with a respective type of physical structure”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 15: The prior art of Brito (“Configurating Simulation Models using CAD Techniques: A New Approach to Warehouse Design”) discloses warehouse design including guard objects in the form of no-go areas, pillars, as well as a bay, with , in view of Zhang et al. (“Layout Design for Intelligent Warehouse by Evolution with Fitness Approximation”) discloses automatic design of the layout of a warehouse, and Mertens (U.S. Patent 10,026,218 B1) discloses adding windows and doors to a floorplan using annotation.
	However, none of the references taken either alone or in combination with the prior art of record discloses:
“automatically and without user intervention,
	in accordance with a plurality of classification rules, classifying the plurality of layers and the plurality of patterns in the CAD file into a plurality of physical structures that are arranged in the warehouse, including for each of the plurality of layers:
extracting a respective layer feature vector having a predefined dimension, and in accordance with a predetermined machine learning (ML) method, associating the respective layer with a respective type of physical structure based on the respective layer feature vector”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
July 9, 2022